Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-20 are directed toward a medical information processing apparatus (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 6, and 9 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A medical information processing apparatus comprising: processing circuitry configured to obtain, from among medical data related to subjects, medical data in a specific time period at or earlier than a previous point in time that is earlier by a predetermined length of time than a time of occurrence of a predetermined state change in the subjects; and generate, on a basis of information about the medical data in the specific time period, learning-purpose data used for generating a learned model configured to output information about the predetermined state change in a subject being subject to a prediction that may occur ab a time later by the predetermined length of time than a time at which a medical service is provided for the subject”.
The limitations of obtain, from among medical data related to subjects, medical data in a specific time period at or earlier than a previous point in time that is earlier by a predetermined length of time than a time of occurrence of a predetermined state change in the subjects; and generate, on a basis of information about the medical data in the specific time period, learning-purpose data used for generating a learned model configured to output information about the predetermined state change in a subject being subject to a prediction that may occur ab a time later by the predetermined length of time than a time at which a medical service is provided for the subject, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of obtain, generate, and prediction, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 6 recites: “A medical information processing apparatus comprising: processing circuitry configured to obtain medical data at or earlier than a time at which a medical service is provided for a subject; and exercise control by inputting information about the obtained medical data to a learned model and causing the learned model to output information about a predetermined state change in the subject that may occur at a time later by a predetermined length of time than a time at which the medical service is provided, the learned model being configured to receive an input of information about medical data at or earlier than a time at which a medical service is provided for a subject being subject to a prediction and configured to output information about the predetermined state change in the subject that may occur at a time later by the predetermined length of time than the time of the medical service”.
The limitations of obtain medical data at or earlier than a time at which a medical service is provided for a subject; and exercise control by inputting information about the obtained medical data to a learned model and causing the learned model to output information about a predetermined state change in the subject that may occur at a time later by a predetermined length of time than a time at which the medical service is provided, the learned model being configured to receive an input of information about medical data at or earlier than a time at which a medical service is provided for a subject being subject to a prediction and configured to output information about the predetermined state change in the subject that may occur at a time later by the predetermined length of time than the time of the medical service, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of obtain, exercise, prediction, receive, and output, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 9 recites: “A medical information processing apparatus comprising: the processing circuitry configured to cause a display to display information about medical data at or earlier than a time at which a medical service is provided for a subject and information about a predetermined state change in the subject that may occur at a time that is later by a predetermined length of time than the time of the medical service”.
The limitations of display information about medical data at or earlier than a time at which a medical service is provided for a subject and information about a predetermined state change in the subject that may occur at a time that is later by a predetermined length of time than the time of the medical service, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of display, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Dependent claims 2-5, 7-8, and 10-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 6, and 9. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processing circuitry”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0002], [0014], and [0023], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “obtain… medical data”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “processing circuitry configured to”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-5, 7-8, and 10-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 6, and 9, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-5, 7-8, and 10-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 6, and 9, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshelman et al. (US 20150006088 A1), hereinafter Eshelman.
Regarding claim 1 Eshelman teaches a medical information processing apparatus comprising: processing circuitry configured to obtain, from among medical data related to subjects (Eshelman, [0030]), medical data in a specific time period at or earlier than a previous point in time that is earlier by a predetermined length of time than a time of occurrence of a predetermined state change in the subjects (Eshelman, [0034], [0035], [0042], and [0050]); and generate, on a basis of information about the medical data in the specific time period (Eshelman, [0032]), learning-purpose data used for generating a learned model configured to output information about the predetermined state change in a subject being subject to a prediction that may occur at a time later by the predetermined length of time than a time at which a medical service is provided for the subject (Eshelman, [0042], [0043], and [0044]).
Regarding claim 2 Eshelman teaches the processing circuitry is further configured to obtain sudden change information indicating whether the predetermined state change is present or absent in the subjects, and generate, as the learning-purpose data, data including the information about the medical data in the specific time period and the sudden change information (Eshelman, [0043]-[0045]).
Regarding claim 3 Eshelman teaches the specific time period is a certain time period included in a day that is earlier by a predetermined number of days than a day of the occurrence of the predetermined state change (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 4 Eshelman teaches the specific time period is represented by a plurality of mutually-different time periods on or earlier than a previous date that is earlier by a predetermined number of days than a day of the occurrence of the predetermined state change (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 5 Eshelman teaches the specific time period is a time period selected in accordance with the information about the medical data from among a plurality of mutually-different time periods on or earlier than a previous date that is earlier by a predetermined number of days than a day of the occurrence of the predetermined state change (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 6 Eshelman teaches a medical information processing apparatus comprising: processing circuitry configured to obtain medical data at or earlier than a time at which a medical service is provided for a subject (Eshelman, [0030]); and exercise control by inputting information about the obtained medical data (Eshelman, [0034], [0035], [0042], and [0050]) to a learned model and causing the learned model to output information about a predetermined state change in the subject that may occur at a time later by a predetermined length of time than a time at which the medical service is provided, the learned model being configured to receive an input of information about medical data at or earlier than a time at which a medical service is provided for a subject being subject to a prediction and configured to output information about the predetermined state change in the subject that may occur at a time later by the predetermined length of time than the time of the medical service (Eshelman, [0032], [0042], [0043], and [0044]).
Regarding claim 7 Eshelman teaches the processing circuitry is further configured to generate the learned model by performing a machine learning process while using, as Learning-purpose data, the information about the medical data ah or earlier than the time at which the medical service is provided for the subject and information about the occurrence of the predetermined state change in the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 8 Eshelman teaches the processing circuitry is further configured to receive, from an operator, an operation to input information indicating whether or not the predetermined state change actually occurred in response to the information output from the learned model and further arranges a result that has been input to be fed back to the information about the occurrence of the predetermined state change (Eshelman, [0030], [0036], [0039], and [0045]).
Regarding claim 9 Eshelman teaches a medical information processing apparatus comprising: the processing circuitry configured to cause a display to display information about medical data at or earlier than a time at which a medical service is provided for a subject and information about a predetermined state change in the subject that may occur at a time that is later by a predetermined length of time than the time of the medical service (Eshelman, [0030], [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 10 Eshelman teaches the processing circuitry is further configured to cause the display to display information about medical data serving as basis of the information about the occurrence of the predetermined state change (Eshelman, [0031]-[0033]).
Regarding claim 11 Eshelman teaches the processing circuitry is further configured to cause the display to display information indicating a chronological trajectory of the information about the medical data serving as the basis of the information about the occurrence of the predetermined state change (Eshelman, [0031]-[0033]).
Regarding claim 12 Eshelman teaches the information about the occurrence of the predetermined state change is a probability of the occurrence of the predetermined state change (Eshelman, [0057]); information indicating whether the predetermined state change is present or absent (Eshelman, [0041]-[0043]); or a score indicating a degree of certainty for the occurrence of the predetermined state change (Eshelman, [0057]).
Regarding claim 13 Eshelman teaches the information about the occurrence of the predetermined state change is a probability of the occurrence of the predetermined state change (Eshelman, [0057]); information indicating whether the predetermined state change is present or absent (Eshelman, [0041]-[0043]); or a score indicating a degree of certainty for the occurrence of the predetermined state change (Eshelman, [0057]).
Regarding claim 14 Eshelman teaches the information about the occurrence of the predetermined state change is a probability of the occurrence of the predetermined state change (Eshelman, [0057]); information indicating whether the predetermined state change is present or absent (Eshelman, [0041]-[0043]); or a score indicating a degree of certainty for the occurrence of the predetermined state change (Eshelman, [0057]).
Regarding claim 15 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in a specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 16 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in a specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]). 
Regarding claim 17 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in a specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 18 Eshelman teaches the information about the medical data is a statistical feature value calculated from medical data in a specific time period at or earlier than the time at which the medical service is provided for the subject (Eshelman, [0036], [0039], [0041]-[0043], and [0045]).
Regarding claim 19 Eshelman teaches the information about the medical data is a relative value between a statistical feature value calculated from medical data in a specific time period at or earlier than the time at which the medical service is provided for the subject and a statistical feature value calculated from medical data in a reference time period determined for each of subjects including the subject (Eshelman, [0049] and [0051]-[0053]).
Regarding claim 20 Eshelman teaches the information about the medical data is a relative value between a statistical feature value calculated from medical data in a specific time period at or earlier than the time at which the medical service is provided for the subject and a statistical feature value calculated from medical data in a reference time period determined for each of subjects including the subject (Eshelman, [0049] and [0051]-[0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686        


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686